Citation Nr: 1618755	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO decision that in pertinent part denied service connection for COPD. 

A Board videoconference hearing was requested and scheduled.  However, in correspondence received in January 2014, the Veteran indicated that he was withdrawing his request for a Board hearing.  Because the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In April 2015, the Board remanded this appeal for additional development, and the case was subsequently returned to the Board.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  COPD was not shown in service or for many years later, and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in November 2008 and January 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the current COPD.  

An August 2008 letter from the Social Security Administration (SSA) reflects that the Veteran was awarded disability benefits.  SSA records are not on file.  The Board finds that there is no duty to obtain these records as they are not relevant to the issue on appeal.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought - only those that are relevant to the veteran's claim."  Golz, 590 F.3d at 1320-21. "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Veteran has not contended that the SSA benefits were awarded based on the claimed COPD or that his SSA records are relevant to this appeal.  In this regard, the Board notes that COPD was first diagnosed in 2000, nearly a decade prior to his award of SSA benefits.  The SSA award letter shows that the SSA determined the Veteran became disabled in March 2008.  The file contains a report of a March 2009 private orthopedic examination performed with regard to a worker's compensation injury of the spine; it was noted that the Veteran stopped working in March 2008 due to orthopedic conditions.  Thus the SSA records do not have a reasonable possibility of helping to substantiate the Veteran's claim of service connection for COPD.  

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its April 2015 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain additional VA and private medical records, and this was done.  Additional VA medical records were obtained, but the Veteran did not respond to the AOJ's request for additional private medical records.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the June 2015 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of exposure to asbestos, herbicides, and lead paint during service, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

For a claim, as here, received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking). See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  This statute and regulation, however, do not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  COPD is not one of these listed chronic diseases.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide during such service, respiratory cancers shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

In this case, the Veteran served in Vietnam during the Vietnam era, and is therefore presumed to have been exposed to herbicides.  However, COPD is not a condition subject to presumptive service connection based on herbicide exposure.  Id.

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Here, the evidence reflects that during the appeal, the Veteran has been diagnosed with COPD.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.  

The Veteran's DD Form 214 and service personnel records indicate that had active service from December 1965 to December 1967 in the U.S. Navy, including service in Vietnam.  His service personnel records confirm that he served aboard the USS Coconino County from May 1966 to November 1967.  His military occupational specialty (MOS) was electrician. He had subsequent reserve service.

The Veteran contends that he has current COPD due to in-service exposure to Agent Orange, asbestos, and lead paint.  His representative has also contended that his COPD is secondary to service-connected posttraumatic stress disorder (PTSD).  See March 2015 written brief, in which the Veteran's representative contended that the Veteran's COPD was a normal consequence of PTSD as well as "poor behavioral choices such as smoking and obesity."

In his original October 2008 service connection claim, the Veteran reported that during active service, he had exposure to Agent Orange, asbestos, and lead paint.  He contended that his COPD was due to Agent Orange exposure in Vietnam.  He related that over the years after leaving the Navy, his respiratory system had been going downhill.  He also stated that he lived onboard a ship with asbestos, and worked in the boiler and engine rooms when re-commissioning the USS Coconino County.  He also stated that the ship was "blown up" in 1967, and that when both engine rooms were mined "all the asbestos insulation was thrown everywhere."  He also reported asbestos exposure in 1964 while working in the boiler room on board a destroyer.  He said he reinsulated piping and rebricked a boiler with asbestos bricks.  He reiterated his contentions in subsequent statements, including in December 2008.

A response received from the Defense Personnel Records Information Retrieval System (DPRIS) in September 2009 shows that the USS Coconino County (LST-603) sustained an underwater mine explosion on June 29, 1967, while it was beached at Cua Viet in the Republic of Vietnam.  It was noted that the ship was rocked by severe underwater explosions, possibly by mines, which resulted in immediate flooding of all engineering spaces, and loss of all electrical and propulsive power.  This response confirms the Veteran's statement that there was a 1967 explosion aboard his ship.  The Board also finds that, given the Veteran's MOS, his account of exposure to asbestos and lead paint is credible. 

Service treatment records are negative for COPD.  A March 1964 chest X-ray study performed prior to his period of active duty showed an essentially normal chest, except for hilar calcification.  

Service treatment records from the U.S. Navy Reserve (USNR) are on file, and reflect that his lungs and chest were normal on medical examinations in March 1965, July 1982, September 1986, and February 1987.  Reports of medical history completed by the Veteran for purposes of annual examination dated in March 1965, July 1982, September 1986, and February 1987 reflect that the Veteran denied a history of asthma, shortness of breath, or chest pain or pressure.  In February 1987, he said he was in excellent health.

Private medical records from Beaver Medical Group reflect treatment for COPD since 2000.  Pulmonary function testing in June 2000 found severe obstructive lung disease.  In July 2000, M.W., MD noted that the Veteran had about a 35 pack/year smoking history with 2.5 packs per day (PPD), who quit in 1998 but had resumed smoking.  The diagnosis was severe COPD.  An October 2004 evaluation from T.E.N., M.D., of the Beaver Medical Group, reflects a diagnosis of exacerbation of COPD/asthma/bronchitis.  An X-ray study showed no acute infiltrate and mild hyperinflation.  In July 2005, he was diagnosed with nicotine addiction and COPD.  In August 2005, the Veteran was assessed with severe COPD with active bronchospasm causing significant dyspnea on exertion.  An October 2005 chest X-ray indicated hyperinflation of the lung fields consistent with COPD.  An April 2007 treatment note reflects that the Veteran had COPD and was still smoking 3/4 PPD per day, which was down from his prior 2-3 PPD habit.

VA treatment records dated from 2008 to the present reflect treatment for COPD.  An August 2008 primary care note reflects that the Veteran complained of progressive shortness of breath in the last few months.  He had a past medical history of COPD, and currently smoked one pack of cigarettes per day.  The pertinent diagnosis was COPD.  In September 2008, he was advised to stop smoking.  An October 2008 VA smoking cessation consult reflects that the Veteran reported that he started smoking at age 16, and smoked 2.5 to 3 packs of cigarettes per day until 2004, at which time he quit for six months.  He then smoked 1.75 packs per day until 2007, and since then had been smoking one pack per day.  He had tried to quit several times.  The diagnostic assessment was nicotine dependence.  A December 2008 chest X-ray study showed no evidence of pulmonary edema, acute pulmonic infiltrates, or pleural effusion.  COPD was suspected.

An August 2008 Physician's Statement of Disability from a private physician, M.W., MD, reflects that the Veteran had current severe COPD that was diagnosed in 2000.

A report of a March 2009 private medical examination by A.H., MD reflects that the Veteran reported that he worked as a facility mechanic from 2002 to 2008, and that in around 2003, he began having breathing difficulty, which he attributed to having to work in the plumbing chase area, which reportedly had lots of mold and heavy dust.  He reported that he smoked one PPD for 44 years from age 16 to age 60.

The Board previously remanded this appeal, primarily for a VA examination to determine whether the current COPD is related to service.  

A VA respiratory compensation examination was conducted in June 2015.  The VA examiner indicated that the claims file was reviewed, including the contentions by the Veteran and his representative in March 2015, and summarized pertinent medical records and other evidence.   After a physical examination, the examiner diagnosed emphysema, COPD, and ongoing tobacco use disorder.  The examiner noted that the Veteran's COPD diagnosis was apparently made in 2000, rather than in 2006 as the Veteran reported.  The Veteran reported that he was currently smoking 1/2 PPD, which represented a decrease over the past year.  Previously, he had been smoking 1.5-2 PPD since he was age 16 or 17.  He had engaged in smoking cessation efforts without success.  He had only been smoking for about a year and a half when he joined the military, and then smoked significantly while in military continuing to the present.  He noted that the Veteran lived with his wife, who was also a smoker.  He served in the Navy from 1965 to 1967 including in Vietnam.  He served as an electrician and boiler technician aboard multiple ships during that time.  He reported asbestos exposure, silicate exposure (primarily boiler bricks), and lead paint exposure during that time.  After service, he worked for a bread company, where he was exposed to flour, and after that  job, the remainder of his career was generally in electrician and maintenance work.  He was medically retired in 2008, which is when he established care with VA. 

A February 2015 chest X-ray study showed hyper-inflation consistent with COPD and lucency consistent with emphysema.  High resolution computed tomography was performed, and showed severe centrilobular emphysema, apical predominant,  but with large central element.  There was airway wall thickening, most prominent at the bilateral bases. There were no significant pleural abnormalities or lymphadenopathy noted.  Pulmonary function test results were also reported.  

The VA examiner stated that he was somewhat astounded by the question of whether this Veteran's COPD is related to exposures to asbestos, herbicides, silicates, or lead paint during his time in the military.  He opined that the Veteran's "...COPD is so UNlikely to be related to such exposures that it approaches impossibility."   He stated that one reason for this is that the Veteran's COPD arose from emphysema, rather than other parenchymal lung diseases (most prominently pneumoconiosis) that would arise from the exposures that are the subject of inquiry.  Those exposures result in characteristic abnormalities on chest imaging (such as interstitial fibrosis or pleural plaques/calcifications) that are conspicuously ABSENT from this Veteran's images.  While he may have a restrictive ventilatory defect based on his spirometry, it appears that this is due to air trapping from his COPD, rather than pulmonary or pleural diseases from inhaled exposures.  Further, this Veteran's emphysema, as well as the airway hyperreactivity on his lung function testing, appears to be smoking-related; this is particularly true since the Veteran continues to smoke and these abnormalities (particularly the hyperreactivity) are persistent on his testing through the time of this assessment.  While the Veteran had, per his description, only smoked a short time (about 1.5 years) at the time his military service began and smoked throughout that time (about 2 years), the smoking he has done since then (about 47 years) is MUCH more likely to have caused his lung diseases, and indeed would explain why he was not diagnosed with COPD until nearly 40 years after his military service had ended.  

The examiner noted that the Veteran's representative contended that his PTSD increased his risk for cigarette smoking, which presumably is basis for his claim that smoking-related lung disease would be connected to military service in a Veteran who also has PTSD.  However, the Veteran's cigarette smoking began before his military service, and therefore before any PTSD related to that service. So, putting aside the question of whether PTSD would be truly causative of cigarette smoking, it cannot be said to be causative here, and therefore he did not see how PTSD could be used to connect his smoking-related lung disease to his military service. 

The examiner opined that the Veteran's COPD arose from emphysema related to cigarette smoking, rather than from any exposures of note during his time in the military, including asbestos, herbicides, silicates, or lead paint.  The examiner stated that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that his smoking began before his time in the military, so a connection to that time via PTSD (his service-connected condition of note) is not established here.  The examiner also indicated that that there was no evidence that his PTSD has directly aggravated his COPD, and opined that the Veteran's claimed COPD was not at least as likely as not aggravated beyond its natural progression by PTSD.  He concluded that there is no medical evidence that would support COPD arising from his inhaled exposures in the military other than cigarette smoking.  That smoking also occurred before his military service and has continued for a significant period beyond his service. 

The Board notes that the Veteran has never asserted that he had continuous lung symptoms ever since service.  Rather, he contends that his current COPD is related to service.  Regardless, as noted above, the Veteran's current respiratory disorders, COPD and emphysema, are not subject to service connection based upon continuity of symptomatology.  See Walker, supra.

Evidence weighing against his claim includes the fact that STRs are negative for COPD, multiple reports of medical examinations performed between active service and 1987 at which time his lungs were normal, and the absence of competent evidence linking the current COPD with service.

The post-service medical evidence does not reflect any complaints or treatment related to COPD for more than 30 years following the conclusion of his active service.  Throughout this appeal, the Veteran has asserted that his COPD is related to service.  However, there is no medical evidence of complaints or treatment for COPD prior to 2000, and he repeatedly denied lung complaints during annual USNR examinations conducted in the 1980s, which weighs against his more recent assertion that he has longstanding respiratory difficulties that relate to service.

Moreover, the June 2015 VA examiner has disassociated any current respiratory disorder from service, after reviewing his claims file, medical records, and lay statements. Instead, he related the current COPD to the Veteran's long history of smoking. This is noteworthy because for a claim, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The June 2015 medical examination report and medical opinion are of high probative value because the VA examiner is qualified to comment on the etiology of the claimed disorder, a physical examination was conducted, and the examiner reviewed his medical records, and considered the Veteran's reported history of exposure to Agent Orange, asbestos, and paint during service.  The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since. The opinion is well-reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Although the Veteran and his representative have asserted that his current respiratory disorder is related to various exposures during service, as lay persons, they have not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his COPD, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for COPD must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 


ORDER

Service connection for COPD is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


